EXHIBIT 99.1 News Release Contacts: Media - Alan H. McCoy, Vice President, Government & Public Relations (513) 425-2826 Investors – Albert E. Ferrara, Jr., Vice President, Finance & CFO (513) 425-2888 AK Steel Announces New Coke and Energy Supply Agreement WEST CHESTER, OH, September 3, 2009 — AK Steel (NYSE: AKS) said today that it has reached agreement with SunCoke Energy, Inc. (SunCoke) to provide AK Steel with metallurgical-grade coke from SunCoke’s Haverhill facility in Scioto County near the Ohio River in southern Ohio.
